         Case: 1:20-cv-00129-SNLJ Doc. #: 3 Filed: 06/23/20 Page: 1 of 2 PageID #: 22



                                      United States District Court
                                         Eastern District of Missouri
                                           Southeastern Division
                                        555 Independence, Suite 2000
                                         Cape Girardeau, MO 63703

Gregory J. Linhares                                                                        Phone: 573-331-8800
 Clerk of Court

                                                 June 23, 2020



       Albert L. Merrell
       205 Lillian Drive
       Sikeston, MO 63801

       RE:     1:20CV129SNLJ – Albert L. Merrell v. Megan J. Brennan et al

       Dear Mr. Merrell:

               Because you have paid the filing fee, it is now your responsibility to obtain service upon
       the defendants. Neither the Court nor the U.S. Marshal Service performs service of process
       when the filing fee has been paid. See Rule 4(c)(2). In order to properly serve the defendant,
       you must follow Rule 4 of the Federal Rules of Civil Procedure.

              Listed below are two options for service of process. You must follow one of the two
       options listed.

                Option I: You must complete a Summons for the defendant. Also required is a
       completed Notice of Process Server form. This form must include the name and address of the
       process server who will be effecting service for your case. These forms are enclosed for you to
       fill out and return to this office. Once they are signed and sealed by this office, they will be
       returned to you so that you can effect service. The answer time for the defendants is twenty (20)
       days.

       Or, in the alternative,

               Option II: You have the option of electing to serve the defendant with the Waiver of
       Service form pursuant to the Federal Rules of Civil Procedure, Rule 4(d). If you elect to use this
       option, you will need to fill out two (2) Waiver of Service forms and send them, along with a copy
       of your complaint and a self-addressed and stamped envelope to the defendant. These forms have
       been included with this correspondence. The answer time for the defendant is 60 days after the
       request was sent if the Waiver of Service option is used.

              For your convenience, I have enclosed a file-stamped copy of your complaint. You will
       need to send the defendant a copy of your complaint along with either summons or waivers.
  Case: 1:20-cv-00129-SNLJ Doc. #: 3 Filed: 06/23/20 Page: 2 of 2 PageID #: 23




       Please be aware that there is a time limit involved in which to obtain service upon the
defendant(s). According to Rule 4(m) of the Federal Rules of Civil Procedure, all defendants
must be served within 90 days after the filing of the complaint. If service of the complaint is not
made within 90 days after the filing of the complaint, the Court may dismiss the action as to that
defendant.

       Please contact this office if you have any questions regarding process of service.

Sincerely,
GREGORY J. LINHARES, CLERK


By:
      Deputy Clerk
